         Case 1:14-cr-00405-JMF Document 120 Filed 06/05/20 Page 1 of 1




                                            June 5, 2020
                                                      Application GRANTED. Mr. Dana is permitted to
By ECF                                                attend the meeting with Defense counsel on June
Honorable Jesse M. Furman                             8, 2020, at the Federal Defender's office; and may
United States District Judge                          meet with counsel going forward with permission
Southern District of New York                         of Probation. The Clerk of Court is directed to
40 Foley Square                                       terminate Doc. #119.
New York, NY 10007
                                                                     SO ORDERED.
Re:    United States v. Eli Dana
       14 Cr. 405 (JMF)

Dear Judge Furman,                                                   June 5, 2020

        On March 31, 2020, the Court granted Mr. Dana’s unopposed motion for compassionate
release, and imposed a sentence of time served, and supervised release, with five months of
home incarceration. See Dkt. No. 108.

        I asked Probation to approve Mr. Dana attending a meeting with undersigned counsel on
Monday, June 8, 2020 at the Federal Defender office and was told that while Probation has no
objection, legal visits were not included as an exception to home incarceration in the Court’s
original order. Therefore, I am writing to request that the Court (1) approve Monday’s meeting
and (2) authorize the Department of Probation to approve any future legal meetings without
Court intervention.

        The government, by Assistant United States Attorney Matthew Hellman, has no objection
to these requests.

       Thank you for your consideration.

Respectfully submitted,

/s/
Sylvie Levine
Counsel for Eli Dana


cc:    A.U.S.A. Matthew Hellman
       Officer Christina Borque



                                               1
